UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALEXANDER WILLIAMS,
Plaintiff,
“against- ORDER OF SERVICE

CITY OF NEW YORK; A. PADILLO, 19 Civ. 8737 (ER)
M.D.C. Civilian Grievance Supervisor;
CORRECTIONAL OFFICER MARTINEZ,
Shield 1769; MAILROOM CIVILIAN T.
GREEN,

Defendants.

 

 

RAMOS, D.J.:

 

The Clerk of Court is directed to notify the New York City Department of Correction and
the New York City Law Department of this Order. The Court requests that the City of New York,
MDC Civilian Grievance Supervisor A. Padillo, Correction Officer Martinez (Shield #1769), and

Mailroom Civilian T. Green waive service of summons.

SO ORDERED.

Dated: November 21, 2019

New York, New York 7 A (2.
\

Edgardo Ramos, U.S.D.J.

 
